Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claims 1-20 filed March 23, 2022 are pending in which claims 1, 9, and 17 are in independent forms.

Priority
The priority claim to Continuation of Application No. 16/396,166 filed 4/26/2019 (Now Patent No. 11,308,165) is hereby acknowledged 

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 3/25/2022 has been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generate, based on a plurality of point-of-interest data records each including data representative of a distinct set of features for a distinct point-of-interest associated with a distinct geographic location.
The following is an analysis based on 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Step 1, Statutory Category?
Claims 1-8 are directed to a method.
Claims 9-16 are directed to a system.
Claims 17-20 is directed to a non-transitory computer-readable medium.
Therefore, claims 1-20 fall into at least one of the four statutory categories.

Step 2A, Prong I: Judicial Exception Recited?
The examiner submits that the foregoing claim limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation.
As per claims 1, 9, and 17, the claims similarly recite the limitations of:
“generate, based on a plurality of point-of-interest data records each including data representative of a distinct set of features for a distinct point-of-interest associated with a distinct geographic location” As drafted this encompasses a mental process, as function to generate, a plurality of point-of-interest data records each including data representative of a distinct set of features for a distinct point-of-interest associated with a distinct geographic location.  A human can easily make a generation of set of features for a distinct point-of-interest associated with a distinct geographic location.  Note that there is nothing in the claim language that generating plurality of point-of-interest data record which include distinct set of feature for each  distinct point-of-interest associated with a distinct geographic location as so complex that it cannot be converted mentally. See “Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”.
“a graph data structure that includes the plurality of point-of- interest data records and a plurality of weighted feature relationships interconnecting the plurality of point-of-interest data records” As drafted this encompasses a mental process, as function to generate, a graph data structure, which the graph include plurality of point-of-interest data records and all the weighted feature relationship connected to the plurality of point-of-interest data record.  Note that there is nothing in the claim language that generating a graph data structure based on point-of-interest and weighted feature relationships connected to the point-of-interest data records as so complex that it cannot be converted mentally. See “Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”.
“generate, system based on the graph data structure, one or more merged point-of- interest data records” As drafted this encompasses a mental process, as function associated to the . A human can easily make a generation of point of interest based on the graph data structure. Note that there is nothing in the claim language that generating merged point-of-interest data as so complex that it cannot be converted mentally. See “Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”.
“provide the one or more merged point-of-interest data records to a computer-implemented mapping system to indicate one or more points-of-interest on a user interface map of a geographic area” As drafted this encompasses a mental process, as function to provide a merged point-of-interest data records and mapping point-of-interest on interface map of a geographic area. Note that there is nothing in the claim language that provide a combining one or more point-of-interest data records and mapping point-of-interest on interface map of a geographic area as so complex that it cannot be converted mentally. See, “Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48”
 
Dependent claims 2-8, 10-16, and 18-20 further elaborate upon the recited abstract ideas in claims 1, 9, and 17.
Accordingly, claims 1-20 recite at least one abstract idea.

Step 2A, Prong II: Integrated into a Practical Application?
The claims recite the following additional limitations:
As per claims 1, 9, and 17 the claims similarly recite the limitations of 
“generate, based on a plurality of point-of-interest data records each including data representative of a distinct set of features for a distinct point-of-interest associated with a distinct geographic location, a graph data structure that includes the plurality of point-of- interest data records and a plurality of weighted feature relationships interconnecting the plurality of point-of-interest data records; generate, system based on the graph data structure, one or more merged point-of- interest data records” which recite insignificant extra-solution activity as generating point-of-interest data records and generating a graph of point-of-interest data records in related to weighted feature of point-of-interest and merging  point-of-interest data records such as 'obtaining information' as identified in MPEP 2106.05(g) and does not provide integration into a practical application.

As per claim 1 the claim recites the following additional elements:
A “computing system” which are a high-level recitation of a generic computer components, computer elements used as a tool, and represent mere instructions to apply the abstract idea on a computer as in MPEP 2106.05(f), and does not provide integration into a practical application.

As per claim 9 the claim recites the following additional elements:
	A “processor” which are a high-level recitation of a generic computer components, computer elements used as a tool, and represent mere instructions to apply the abstract idea on a computer as in MPEP 2106.05(f), and does not provide integration into a practical application.

	As per claim 17 the claim recites the following additional elements:
	An “non-transitory computer-readable medium”, and “communications module” which are a high-level recitation of a generic computer components, computer elements used as a tool, and represent mere instructions to apply the abstract idea on a computer as in MPEP 2106.05(f), and does not provide integration into a practical application.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, as they do not fall under any of the statutory classes of inventions.  These claims are directed towards computer-readable storage media which is not limited to falling under the statutory classes of invention set forth.  These claims is using the term “non-transitory computer readable medium,” in page 25-26 of specification paragraphs (106-107):
[0106] In certain embodiments, one or more of the processes described herein may be implemented at least in part as instructions embodied in a non-transitory computer- readable medium and executable by one or more computing devices. In general, a 25 processor (e.g., a microprocessor) receives instructions, from a non-transitory computer- readable medium, (e.g., a memory, etc.), and executes those instructions, thereby performing one or more processes, including one or more of the processes described herein. Such instructions may be stored and/or transmitted using any of a variety of known computer-readable media. 
[0107] A computer-readable medium (also referred to as a processor-readable medium) includes any non-transitory medium that participates in providing data (e.g., instructions) that may be read by a computer (e.g., by a processor of a computer). Such a medium may take many forms, including, but not limited to, non-volatile media, and/or volatile media.  In Applicants’ Specification, “Memory may” allows for the non-transitory computer readable medium to be signals.  Based on current USPTO Policy, when the non-transitory computer-readable medium is not specifically defined as non-transitory in the specification the broadest reasonable interpretation is used according to MPEP 2111, thus the non-transitory computer readable medium may embody signals, i.e. transitory media. Appropriate correction required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-2, 9-10 and 17-18 of the instant application are provisionally rejected under the judicially created doctrine of double patenting over claims 1-2, 9-10, and 15-15 of Patent No. 11,308,165.
Cross-reference claims table:
Instant Application (17/702,065) 
Patent No. 11,308,165
1. A method comprising: 








generating, by a computing system based on a plurality of point-of-interest data records each including data representative of a distinct set of features for a distinct point-of-interest associated with a distinct geographic location, 


a graph data structure that includes the plurality of point-of-interest data records and a plurality of weighted feature relationships interconnecting the plurality of point-of-interest data record; 







generating, by the computing system based on the graph data structure, one or more merged point-of-interest data records; and 



providing, by the computing system, the one or more merged point-of-interest data records to a computer-implemented mapping system to indicate one or more points-of-interest on a user interface map of a geographic area.

2. The method of claim 1, wherein the generating of the one or more merged point-of-interest data records comprises: clustering, by the computing system based on the graph data structure, the plurality of point-of-interest data records into groups of point-of-interest data records, each group of point-of-interest data records including a different subset of the plurality of point-of-interest data records; and generating, by the computing system, the one or more merged point-of-interest data records based on the clustered groups of point-of-interest data records.
3. The method of claim 2, wherein the clustering of the plurality of point-of-interest data records into the groups of point-of-interest data records comprises: determining, based on the plurality of weighted feature relationships interconnecting the plurality of point-of-interest data records, strengths of relationships between the plurality of point-of-interest data records; and defining the groups of point-of-interest data records based on the strengths of relationships between the plurality of point-of-interest data records.
4. The method of claim 1, wherein the generating of the graph data structure comprises: comparing the distinct sets of features of the plurality of point-of-interest data records to one another; and generating the plurality of weighted feature relationships interconnecting the plurality of point-of-interest data records based on the comparing.
5. The method of claim 1, wherein the distinct set of features for a point-of-interest data record of the plurality of point-of-interest data records comprises a point-of-interest street address.
6. The method of claim 1, further comprising providing, by the computer-implemented mapping system and based on the merged point-of-interest data records, the user interface map of the geographic area, the user interface map indicating the one or more points-of-interest at one or more locations within the geographic area.
7. The method of claim 1, wherein the one or more points-of-interest comprise one or more businesses.
8. The method of claim 1, wherein the one or more points-of-interest comprise one or more places of transit.







9. A system comprising: a processor configured to: generate, based on a plurality of point-of-interest data records each including data representative of a distinct set of features for a distinct point-of-interest associated with a distinct geographic location, a graph data structure that includes the plurality of point-of-interest data records and a plurality of weighted feature relationships interconnecting the plurality of point-of-interest data records; generate, based on the graph data structure, one or more merged point-of-interest data records; and provide the one or more merged point-of-interest data records to a computer-implemented mapping system to indicate one or more points-of-interest on a user interface map of a geographic area.
10. The system of claim 9, wherein generating the one or more merged point-of-interest data records comprises: clustering, based on the graph data structure, the plurality of point-of-interest data records into groups of point-of-interest data records, each group of point-of-interest data records including a different subset of the plurality of point-of-interest data records; and generating the one or more merged point-of-interest data records based on the clustered groups of point-of-interest data records.








11. The system of claim 10, wherein clustering the plurality of point-of-interest data records into the groups of point-of-interest data records comprises: determining, based on the plurality of weighted feature relationships interconnecting the plurality of point-of-interest data records, strengths of relationships between the plurality of point-of-interest data records; and defining the groups of point-of-interest data records based on the strengths of relationships between the plurality of point-of-interest data records.
12. The system of claim 9, wherein generating the graph data structure comprises: comparing the distinct sets of features of the plurality of point-of-interest data records to one another; and generating the plurality of weighted feature relationships interconnecting the plurality of point-of-interest data records based on the comparing.
13. The system of claim 9, wherein the distinct set of features for a point-of-interest data record of the plurality of point-of-interest data records comprises a point-of-interest street address.
14. The system of claim 9, the processor is further configured to provide the user interface map of the geographic area for display, the user interface map indicating the one or more points-of-interest at one or more locations within the geographic area.
15. The system of claim 9, wherein the one or more points-of-interest comprise one or more businesses.
16. The system of claim 9, wherein the one or more points-of-interest comprise one or more places of transit.

17. A non-transitory computer-readable medium storing instructions that, when executed, direct at least one processor of a computing device to: generate, based on a plurality of point-of-interest data records each including data representative of a distinct set of features for a distinct point-of-interest associated with a distinct geographic location, a graph data structure that includes the plurality of point-of-interest data records and a plurality of weighted feature relationships interconnecting the plurality of point-of-interest data records; generate, system based on the graph data structure, one or more merged point-of-interest data records; and provide the one or more merged point-of-interest data records to a computer-implemented mapping system to indicate one or more points-of-interest on a user interface map of a geographic area.


18. The non-transitory computer-readable medium of claim 17, wherein generating the one or more merged point-of-interest data records comprises: clustering, based on the graph data structure, the plurality of point-of-interest data records into groups of point-of-interest data records, each group of point-of-interest data records including a different subset of the plurality of point-of-interest data records; and generating the one or more merged point-of-interest data records based on the clustered groups of point-of-interest data records.





19. The non-transitory computer-readable medium of claim 18, wherein clustering the plurality of point-of-interest data records into the groups of point-of-interest data records comprises: determining, based on the plurality of weighted feature relationships interconnecting the plurality of point-of-interest data records, strengths of relationships between the plurality of point-of-interest data records; and defining the groups of point-of-interest data records based on the strengths of relationships between the plurality of point-of-interest data records.
20. The non-transitory computer-readable medium of claim 17, wherein generating the graph data structure comprises: comparing the distinct sets of features of the plurality of point-of-interest data records to one another; and generating the plurality of weighted feature relationships interconnecting the plurality of point-of-interest data records based on the comparing.

1. A method comprising:
 accessing, by a computing system, a plurality of point-of-interest datasets from different sources; batching, by the computing system and from the plurality of point-of-interest datasets from different sources, a plurality of point-of-interest data records together based on similarity between a feature included in distinct sets of features of the plurality of point-of-interest data records, 

each of the plurality of point-of-interest data records including data representative of a distinct set of features for a distinct point-of-interest; 

generating, by the computing system based on the distinct sets of features of the plurality of point-of-interest data records, 
a graph data structure that includes the plurality of point-of-interest data records and a plurality of weighted feature relationships interconnection the plurality of point-of-interest data records; 

clustering, by the computing system based on the graph data structure, the plurality of point-of-interest data records into groups of point-of-interest data records, each group of point-of-interest data records including a different subset of the plurality of point-of-interest data records; and 
generating, by the computing system, one or more merged point-of-interest data records based on the clustered groups of point-of-interest data records.

2. The method of claim 1, further comprising 
providing, by the computing system, the one or more merged point-of-interest data records to a computer-implemented mapping system for use by the computer-implemented mapping system to indicate one or more points-of-interest on a user interface map of a geographic area.











3. The method of claim 1, wherein the generating of the graph data structure comprises: comparing the distinct sets of features of the plurality of point-of-interest data records to one another; and generating the plurality of weighted feature relationships interconnecting the plurality of point-of-interest data records based on the comparing.
4. The method of claim 1, wherein the clustering of the plurality of point-of-interest data records into the groups of point-of-interest data records comprises: determining, based on the plurality of weighted feature relationships interconnecting the plurality of point-of-interest data records, strengths of relationships between the plurality of point-of-interest data records; and defining the groups of point-of-interest data records based on the strengths of relationships between the plurality of point-of-interest data records.
5. The method of claim 1, wherein the distinct set of features for a point-of-interest data record of the plurality of point-of-interest data records comprises at least two of: a point-of-interest name; a point-of-interest phone number; a point-of-interest website; a point-of-interest email address; a point-of-interest street address; and a point-of-interest category.
6. The method of claim 1, wherein the feature on which the batching is based comprises at least one of a point-of-interest name and a point-of-interest geographic location.
7. The method of claim 6, wherein the point-of-interest geographic location comprises at least one of a point-of-interest street address and a point-of-interest postal code.
8. The method of claim 1, wherein the generating of the graph data structure based on the plurality of point-of-interest data records comprises associating a tag with each weighted feature relationship of the plurality of weighted feature relationships, the tag indicating the feature based upon which the plurality of point-of-interest data records are batched.

9. A system comprising: a memory storing instructions; a processor communicatively coupled to the memory and configured to execute the instructions to: access a plurality of point-of-interest datasets from different sources; batch, from the plurality of point-of-interest datasets from different sources, a plurality of point-of-interest data records together based on similarity between a feature included in distinct sets of features of the plurality of point-of-interest data records, each of the plurality of point-of-interest data records including data representative of a distinct set of features for a distinct point-of-interest; generate, based on the distinct sets of features of the plurality of point-of-interest data records, a graph data structure that includes the plurality of point-of-interest data records and a plurality of weighted feature relationships interconnecting the plurality of point-of-interest data records; cluster, based on the graph data structure, the plurality of point-of-interest data records into groups of point-of-interest data records, each group of point-of-interest data records including a different subset of the plurality of point-of-interest data records; and generate one or more merged point-of-interest data records based on the clustered groups of point-of-interest data records.


10. The system of claim 9, wherein the processor is further configured to execute the instructions to provide the one or more merged point-of-interest data records to a computer-implemented mapping system for use by the computer-implemented mapping system to indicate one or more points-of-interest on a user interface map of a geographic area.
11. The system of claim 9, wherein the generating of the graph data structure comprises: comparing the distinct sets of features of the plurality of point-of-interest data records to one another; and generating the plurality of weighted feature relationships interconnecting the plurality of point-of-interest data records based on the comparing.
12. The system of claim 9, wherein the clustering of the plurality of point-of-interest data records into the groups of point-of-interest data records comprises: determining, based on the plurality of weighted feature relationships interconnecting the plurality of point-of-interest data records, strengths of relationships between the plurality of point-of-interest data records; and defining the groups of point-of-interest data records based on the strengths of relationships between the plurality of point-of-interest data records.
13. The system of claim 9, wherein the generating of the graph data structure based on the plurality of point-of-interest data records comprises associating a tag with each weighted feature relationship of the plurality of weighted feature relationships, the tag indicating the feature based upon which the plurality of point-of-interest data records are batched.







14. A non-transitory computer-readable medium storing instructions that, when executed, direct at least one processor of a computing device to: access a plurality of point-of-interest datasets from different sources; batch, from the plurality of point-of-interest datasets from different sources, a plurality of point-of-interest data records together based on similarity between a feature included in distinct sets of features of the plurality of point-of-interest data records, each of the plurality of point-of-interest data records including data representative of a distinct set of features for a distinct point-of-interest; generate, based on the distinct sets of features of the plurality of point-of-interest data records, a graph data structure that includes the plurality of point-of-interest data records and a plurality of weighted feature relationships interconnecting the plurality of point-of-interest data records; cluster, based on the graph data structure, the plurality of point-of-interest data records into groups of point-of-interest data records, each group of point-of-interest data records including a different subset of the plurality of point-of-interest data records; and generate one or more merged point-of-interest data records based on the clustered groups of point-of-interest data records.

15. The computer-readable medium of claim 14, the computer-readable medium further storing instructions that, when executed, further direct the at least one processor of the computing device to provide the one or more merged point-of-interest data records to a computer-implemented mapping system for use by the computer-implemented mapping system to indicate one or more points-of-interest on a user interface map of a geographic area.
16. The computer-readable medium of claim 14, wherein the generating of the graph data structure comprises: comparing the distinct sets of features of the plurality of point-of-interest data records to one another; and generating the plurality of weighted feature relationships interconnecting the plurality of point-of-interest data records based on the comparing.

17. The computer-readable medium of claim 14, wherein the clustering of the plurality of point-of-interest data records into the groups of point-of-interest data records comprises: determining, based on the plurality of weighted feature relationships interconnecting the plurality of point-of-interest data records, strengths of relationships between the plurality of point-of-interest data records; and defining the groups of point-of-interest data records based on the strengths of relationships between the plurality of point-of-interest data records.
18. The method of claim 1, further comprising providing, by the computer-implemented mapping system and based on the merged point-of-interest data records, the user interface map of the geographic area, the user interface map indicating the one or more points-of-interest at one or more locations within the geographic area.

19. The method of claim 1, wherein the one or more points-of-interest comprise one or more businesses.
20. The method of claim 1, wherein the one or more points-of-interest comprise one or more places of transit.



Claims 1-20 of the instant application are considered obvious over claims 1-20 of Patent No. 11,308,165.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-9, 12-17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Rogynskyy et al. United States Patent Publication No. 2019/0361876 in view of Byler United States Patent Publication No. 2008/0313239.

As per claims 1, 9, and 17:
Rogynskyy et al. teach a method comprising: 
generating, by a computing system based on a plurality of point-of-interest data records each including data representative of a distinct set of features for a distinct point-of-interest associated with a distinct geographic location(Par. 3 and 343:  (The method perform accessing through processors for a node profile of an entity, a plurality of data points which is linked to the node profile and can access to a node profile of an entity and a plurality of data points which are linked to the node profile and can generate field-value pairs of node profile (Par. 3-4)) and (geographic location (Par. 343))), 
a graph data structure that includes the plurality of point-of-interest data records and a plurality of weighted feature relationships interconnecting the plurality of point-of-interest data record(Par. 258-259:  The system based on generation of node graph which includes weighting factor which applied to the weighted scores of the electronic activities.  The features extraction engine can parse the different area of an email (an example electronic activity) and then, using the node graph, determine seniority, department, job title, or role of each contact listed on the email at their current and past roles); 
generating, by the computing system based on the graph data structure, one or more merged point-of-interest data records(Par. 269 and 188:(The identification of people associated with opportunity and account record objects (and their associated roles) can be used to determine stage classification, group of contacts on the buyer side that are responsible for the purchase, and for many other use cases(Par. 269)) and (The node resolution engine periodically compares each node to every other node and determine if two nodes can be merged (Par. 188))).
Rogynskyy et al. do not explicitly disclose for the one or more merged point-of-interest data records to a computer-implemented mapping system to indicate one or more points-of-interest on a user interface map of a geographic area.  However, Byler teaches a method,
providing, by the computing system, the one or more merged point-of-interest data records to a computer-implemented mapping system to indicate one or more points-of-interest on a user interface map of a geographic area(See Byler Par. 14:  the data are in two databases which can be merged by mapping the address of a record in the first database to the geographic area of a record in second database).
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Rogynskyy et al. to have the one or more merged point-of-interest data records to a computer-implemented mapping system to indicate one or more points-of-interest on a user interface map of a geographic area.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Rogynskyy et al. and Byler before him/her, to modify the system of Rogynskyy et al. to include the one or more merged point-of-interest data records to a computer-implemented mapping system to indicate one or more points-of-interest on a user interface map of a geographic area of Byler, since it is suggested by Byler such that, the method provide a merging mechanism that allows merging two databases, the first of which is comprised of records related to an individual source, such as an individual person or a household and the second of which is comprised of records having statistical information about a population within a geographic area (See Byler Par. 12).

As per claims 4, 12, and 20:
Rogynskyy et al. as modified teach a method, 
wherein the generating of the graph data structure comprises(See Rogynskyy et al. Par. 50:  The system/method generates a node graph using electronic activities): 
comparing the distinct sets of features of the plurality of point-of-interest data records to one another(See Rogynskyy et al. Par. 93:  The node profile manager performs comparing and matching electronic activities to one or more node profiles); and 
generating the plurality of weighted feature relationships interconnecting the plurality of point-of-interest data records based on the comparing(See Rogynskyy et al. Par. 93:  The system of record or the node profiles maintained by the system can determine connection strength between employee and each of the contacts has relationships that can be weighted based on the role, title or function).

As per claims 5 and 13:
Rogynskyy et al. as modified teach a method, 
wherein the distinct set of features for a point-of- interest data record of the plurality of point-of-interest data records comprises a point-of- interest street address(See Rogynskyy et al. Par. 60:  The node graph generation system for maintaining and updating the node profiles (features) include names, addresses, phone numbers, company information, titles, among others).

As per claims 6 and 14:  
Rogynskyy et al. as modified teach a method, 
further comprising providing, by the computer- implemented mapping system and based on the merged point-of-interest data records, the user interface map of the geographic area, the user interface map indicating the one or more points-of-interest at one or more locations within the geographic area(See Rogynskyy et al. Par. 284:  The node graph generation system for maintaining and updating the node profiles (features) and the record object manager identifies if two contact record objects are related to the same person (points-of-interest) merge the data into multi-tenant master instance of the record maintained by the system.  Then the node profiles generates a node for the person in node graph (the node profile manager maintain both work and personal phone numbers and work and personal geographical locations of node profiles (Par. 10))).  

As per claims 7 and 15:
Rogynskyy et al. as modified teach a method, 
wherein the one or more points-of-interest comprise one or more businesses(See Rogynskyy et al. Par. 59 and 437).

As per claims 8 and 16:
Rogynskyy et al. as modified teach a method, 
wherein the one or more points-of-interest comprise one or more places of transit(See Rogynskyy et al. Par. 122 and 127).  

Claims 2-3, 10-11, and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Rogynskyy et al. United States Patent Publication No. 2019/0361876 in view of Byler United States Patent Publication No. 2008/0313239 as applied to claims 1, 4-9, 12-17, and 20 and further in view of Merritt et al. United States Patent No. 10,467,201.

As per claims 2, 10, and 18:
Rogynskyy et al. as modified teach a method,
wherein the generating of the one or more merged point-of-interest data records comprises(See Rogynskyy et al. Par. 316):
generating, by the computing system, the one or more merged point-of-interest data records based on the clustered groups of point-of-interest data records(See Rogynskyy et al. Par. 269 and 188:(The identification of people associated with opportunity and account record objects (and their associated roles) can be used to determine stage classification, group of contacts on the buyer side that are responsible for the purchase, and for many other use cases(Par. 269)) and (the node resolution engine periodically compares each node to every other node and determine if two nodes can be merged (Par. 188))).
Rogynskyy et al. as modified do not explicitly disclose for the clustering, by the computing system based on the graph data structure, the plurality of point-of-interest data records into groups of point-of-interest data records, each group of point-of-interest data records including a different subset of the plurality of point-of-interest data records.  However, Merritt et al. teach a method,
clustering, by the computing system based on the graph data structure, the plurality of point-of-interest data records into groups of point-of-interest data records, each group of point-of-interest data records including a different subset of the plurality of point-of-interest data records(See Merritt et al. Col. 2 lines 19-42:The method/system designed to analyze the classified pairs utilizing a graphical interface to determine which groups of scored pairs are related and then classified block of pairs as a graph structure in order to cluster the linked records into groups representing distinct entities).
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Rogynskyy et al. and Byler to have the clustering, by the computing system based on the graph data structure, the plurality of point-of-interest data records into groups of point-of-interest data records, each group of point-of-interest data records including a different subset of the plurality of point-of-interest data records.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Rogynskyy et al. and Byler and Merritt et al. before him/her, to modify the system of combination of Rogynskyy et al. and Byler to include the clustering, by the computing system based on the graph data structure, the plurality of point-of-interest data records into groups of point-of-interest data records, each group of point-of-interest data records including a different subset of the plurality of point-of-interest data records of Merritt et al., since it is suggested by Merritt et al. such that, the system/method executes a software module that includes the preprocessing module, the blocking module, the classification module and the graph analysis module which is able to perform multiple tasks associated with two or more of the aforementioned modules to execute the process for integration of data records (See Merritt et al. Col. 6 line 51 – Col. 7 line 3).

As per claims 3, 11, and 19:
Rogynskyy et al. as modified teach a method,
wherein the clustering of the plurality of point-of- interest data records into the groups of point-of-interest data records comprises(See Merritt et al. Col. 2 lines 19-42:The method/system designed to analyze the classified pairs utilizing a graphical interface to determine which groups of scored pairs are related and then classified block of pairs as a graph structure in order to cluster the linked records into groups representing distinct entities):
determining, based on the plurality of weighted feature relationships interconnecting the plurality of point-of-interest data records(See Rogynskyy et al. Par. 93:  The system of record or the node profiles maintained by the system can determine connection strength between employee and each of the contacts has relationships that can be weighted based on the role, title or function), 
strengths of relationships between the plurality of point-of-interest data records(See Rogynskyy et al. Par. 170:  The node pairing engine can compute a connection strength between nodes and by utilizing metadata from the electronic activities to gather connection strength or relationships); and 
defining the groups of point-of-interest data records based on the strengths of relationships between the plurality of point-of-interest data records(See Rogynskyy et al. Par. 443:  The connection strengths between the employee and each of the contacts by applying different weights based on the role, title or function of the contact.  The system can then determine, from the aggregated connection strengths of each of the plurality of employees, at least one employee to assign or recommend assigning to the account).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guo et al. United State Patent Publication No. 2017/0091274, 
Xia et al. United States Patent Publication No. 2018/0025093,
Yanez et al. United States Patent Publication No. 2019/0171732,
Broder et al. United States Patent Publication No.2004/0139072,
Braghin et al. United States Patent No. 9,760718.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157        

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157